United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
OFFICE OF PERSONNEL MANAGEMENT,
FEDERAL INVESTIGATIONS DIVISION,
Denver, CO, Employer
__________________________________________
Appearances:
John S. Evangelisti, Esq., for the appellant
Office of the Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-2343
Issued: September 28, 2011

Oral Argument February 24, 2011

ORDER REMANDING CASE
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On September 23, 2010 appellant, through her representative, filed a timely appeal from
an April 13, 2010 merit decision of the Office of Workers’ Compensation Programs Branch of
Hearings and Review, which affirmed OWCP’s selection of the impartial medical specialist,
Dr. Barry A. Ogin, a Board-certified physiatrist, as unbiased and proper. The April 13, 2010
decision also affirmed denial of appellant’s claim that her right shoulder condition was workrelated and found that her schedule award claim was not in posture for decision.
This case is before the Board for the third time.1 On August 21, 2009 the Board
remanded the case to OWCP to demonstrate that it had properly followed its rotational selection
procedures in selecting Dr. Ogin as the impartial medical specialist. The Board found that
appellant had provided sufficient reason to require documentation of the selection procedure by
establishing that Dr. Ogin’s office was located outside of appellant’s zip code and by submitting
evidence that 70 Board-certified physiatrists were nearer to appellant’s geographic location than
Dr. Ogin. The Board noted that while the record contained an appointment scheduling form and
a screen printout showing that one physician was bypassed because he did not perform impartial
1

By decision dated December 6, 2000, the Board reversed an October 26, 1998 decision terminating appellant’s
benefits. Docket No. 99-926 (issued October 26, 1998).

medical examinations, the record did not contain any further information showing how OWCP
selected Dr. Ogin as the impartial medical specialist. The Board concluded that OWCP had an
obligation to verify that it selected the impartial medical specialist in a fair and unbiased manner
and remanded the case to OWCP for that purpose.
By decision dated September 17, 2009, OWCP found that the Physician’s Directory
System (PDS) had been properly used to select Dr. Ogin as the impartial medical specialist.
OWCP explained that it was required to input appellant’s zip code into the PDS system and
attempt to schedule a referee appointment with the physician the PDS selected. If that physician
could not perform the examination, then the next physician on the list would be contacted until
an appointment was set up. It was further noted that OWCP was not required to select the
physician who was geographically nearest to appellant’s residence. Regarding the selection
process in appellant’s case, OWCP explained that appellant’s correct zip code was inputted and
the system initially selected Dr. Sheldon Goldberg. Dr. Goldberg’s office was contacted but
advised that he did not perform impartial medical evaluations. The system next selected
Dr. Ogin for scheduling. On March 2, 2010 OWCP added IFECS screen shots pertaining to the
scheduling procedure to the record. The screen shots are all illegible.
Following a hearing held on January 21, 2010, the Branch of Hearings and Review
affirmed the September 17, 2009 decision on April 13, 2010. The hearing representative found
that there was no evidence that the selection of Dr. Ogin was biased or improper and concluded
that the available PDS documentation demonstrated that the selection of Dr. Ogin was proper.
The Board finds that OWCP has not established that Dr. Ogin was properly selected as
the impartial medical specialist in this case.
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of impartial medical specialists
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that impartial
medical specialists will be selected on a strict rotating basis in order to negate any appearance
that preferential treatment exists between a particular physician and OWCP.2
OWCP has an obligation to verify that it selected Dr. Ogin in a fair and unbiased manner.
OWCP maintains records for this very purpose.3 The Board previously remanded this case
specifically for OWCP to document that it properly followed its selection procedures. While the
case record was supplemented, the IFECS documents submitted to the record are illegible.
The Board finds that Dr. Ogin can not be considered the impartial medical specialist in
this case. OWCP has not met its obligation to establish that it properly followed its selection
procedures. The Board will remand this case for selection of a new impartial medical specialist.
Following such further development as appropriate, OWCP shall issue a de novo decision.
2

Raymond J. Brown, 52 ECAB 192 (2001).

3

M.A., Docket No. 07-1344 (issued February 19, 2008).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 13, 2010 be set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: September 28, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

